DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the following communications: original application, filed 02/06/2020; IDS, filed 12/03/2021.
Claims 1-12 are pending. Claims 1, 5, and 9 are independent claims.

Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vion-Dury, U.S. Pub. No. 2011/0246869 A1, published October 2011, in view of Mullins et al. (“Mullins”), U.S. Pub. No. 2016/0378735 A1, published December 2016.
Regarding independent claim 1, Vion-Dury teaches a workflow style governance method comprising: creating a document in memory of a host computing system including one or more computers each with memory and at least one processor; specifying a document style of the document selected from the group consisting of a linear workflow style and a branched workflow style, the linear workflow style permitting a linear sequence of versioning of an entirety of the document, the branched workflow style permitting separate and independent versioning of different fractional portions of the document and the compositing of the different fractional portions to produce a version of the document; because Vion-Dury teaches a self-contained and incremental document history, having an encapsulating XML document focused on an intermediate version with linear change history encoding (Fig. 5; par. 0010; par. 0044). Vion-Dury teaches the change history section also allows for the creation of new versioning points and branches (par. 0025; Abstract), i.e., a branched workflow style, where versioning points have a naming scheme using a dot, however any version naming scheme may be implemented (par. 0039-0040; 0029). Also compare to specification par. 0015 which discloses that each “workflow” is a document versioning system of either linear or branched. Vion-Dury teaches that the system has a processor and memory (par. 0005).
Vion-Dury does not expressly teach saving the document into fixed storage of the host computing system along with the specified document style; and, responsive to a subsequent request to load the document into memory of one of the computers, retrieving the specified document style for the document and on condition that the specified document style is a linear workflow style, retrieving a specified version of the document into a document editor for editing as a new version of the document, but otherwise on condition that the specified document style is a branched workflow style, retrieving different components of the document as a composition of components, each of an independent version and loading into a component editor for editing as a new version, a selected one of the components of the composition of the components making up the document; however, Mullins teaches an editing system for a user to edit a document in a visualization form such as by inserting or relocating a node within the organizational structure of the document (par. 0020-0021). Mullins teaches different modes where a live mode permits a linear sequence of versioning where the latest version is selected and the forkable mode has separate versioning, i.e., a branched style (pars. 0030; 0032; 0034; 0050).
Mulling teaches retrieving a document containing fragments when a document is opened or needs to be displayed, where the retrieval is subject to any version selection condition contained in the condition component of the fragment reference, subject to any version selection condition contained in that component, where the retrieval may use various forms of fragment version selection logic (fig. 7, step 701-704; par. 0053). Mulling teaches the facility makes the fragment editable in context based on the mode of the fragment reference (par. 0053). Therefore, Mulling enables retrieving document components based on version selection conditions that are equivalent to linear or branched versioning (live or forkable).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the self-contained and incremental document history allowing linear and branched versioning taught by Vion-Dury, with the document editing system and fragment component editor taught by Mulling, since both were directed to document versioning to keep track of changes in a document, and it would have been obvious to have combined the disclosed elements of linear and branched versioning systems with 

Regarding dependent claim 2, Vion-Dury does not expressly teach the method of claim 1, further comprising deferring a re-composition of the document for which a branched workflow has been specified subsequent to having edited a component of the document, but saving the edited component in a pre-commit state in the fixed storage; however, Mulling teaches a fragment directory table stored on a storage device in a data center, where an access permissions column specifies the ways in which the fragment can be accessed by various users (par. 0054) and teaches that some fragment versions are writable or read only, where the creation of a new fragment version occurs at various levels of granularity such as a new fragment version for each editing session, each keyword, or some level in between using time increments (par. 0057), which would enable deferring a re-composition of the document for which a branched workflow has been specified subsequent to having edited a component of the document, but saving the edited component in a pre-commit state in the fixed storage.
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the self-contained and incremental document history allowing linear and branched versioning taught by Vion-Dury, with the document editing system and fragment component editor taught by Mulling, since both were directed to document versioning to keep track of changes in a document, and it would have been obvious to have combined the disclosed elements of linear and branched versioning systems with the document fragment editor, using the methods disclosed in Mulling, in order to achieve predictable results. KSR.

Regarding dependent claim 3, Vion-Dury does not expressly teach the method of claim 1, further comprising permitting editing of the document for which a linear workflow has been specified only if an end user requesting access to the document for editing has access rights to a location in the fixed storage where the document is stored; however, Mulling teaches a fragment directory table stored on a storage device in a data center, where an access permissions column specifies the ways in which the fragment can be accessed by various users (par. 0054).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the self-contained and incremental document history allowing linear and branched versioning taught by Vion-Dury, with the document editing system and fragment component editor taught by Mulling, since both were directed to document versioning to keep track of changes in a document, and it would have been obvious to have combined the disclosed elements of linear and branched versioning systems with the document fragment editor, using the methods disclosed in Mulling, in order to achieve predictable results. KSR.

Regarding dependent claim 3, Vion-Dury does not expressly teach the method of claim 1, further comprising permitting editing of the selected one of the components of the document for which a branched workflow has been specified only if an end user requesting access to the document for editing has access rights to the selected one of the components irrespective of other access rights of the end user for other components of the document which differ from the access rights to the selected one of the components; however, Mulling teaches a fragment directory 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the self-contained and incremental document history allowing linear and branched versioning taught by Vion-Dury, with the document editing system and fragment component editor taught by Mulling, since both were directed to document versioning to keep track of changes in a document, and it would have been obvious to have combined the disclosed elements of linear and branched versioning systems with the document fragment editor, using the methods disclosed in Mulling, in order to achieve predictable results. KSR.

Regarding independent claim 5, Vion-Dury teaches a document management data processing system adapted for workflow style governance, the system comprising: a host computing platform comprising one or more computers, each with memory and at least one processor; because Vion-Dury teaches a self-contained and incremental document history, having an encapsulating XML document focused on an intermediate version with linear change history encoding (Fig. 5; par. 0010; par. 0044). Vion-Dury teaches the change history section also allows for the creation of new versioning points and branches (par. 0025; Abstract), i.e., a branched workflow style, where versioning points have a naming scheme using a dot, however any version naming scheme may be implemented (par. 0039-0040; 0029). Also compare to specification par. 0015 which discloses that each “workflow” is a document versioning system of either linear or branched. Vion-Dury teaches that the system has a processor and memory (par. 0005).
a document repository storing documents; a document management computer program executing in the memory of the host computing platform and configured for persisting the documents stored in the document repository and retrieving the documents from the document repository; and, a workflow style governance module coupled to the document management computer program and comprising computer program instructions enabled during execution in the host computing platform; however, Mulling teaches a software and hardware facility which stores documents using a construct called a document fragment which is a unit of document content in a cloud based service (par. 0024-25; 0042; 0044). Mulling teaches a network where each of the clients executes software enabling its user to create, revise, and present electronic documents including document fragments (par. 0042).
Vion-Dury teaches specifying a document style of a document in the document management computer program, the style selected from the group consisting of a linear workflow style and a branched workflow style, the linear workflow style permitting a linear sequence of versioning of an entirety of the document, the branched workflow style permitting separate and independent versioning of different fractional portions of the document and the compositing of the different fractional portions to produce a version of the document; because Vion-Dury teaches a self-contained and incremental document history, having an encapsulating XML document focused on an intermediate version with linear change history encoding (Fig. 5; par. 0010; par. 0044). Vion-Dury teaches the change history section also allows for the creation of new versioning points and branches (par. 0025; Abstract), i.e., a branched workflow style, where versioning points have a naming scheme using a dot, however any version naming scheme may be implemented (par. 0039-0040; 0029). Also compare to specification par. 0015 which 
Vion-Dury does not expressly teach saving the document into the document repository along with the specified document style; and, responsive to a subsequent request to load the document, retrieving from the document repository the specified document style for the document and on condition that the specified document style is a linear workflow style, retrieving a specified version of the document in the document management computer program and providing the specified version of the document to a document editor for editing as a new version of the document, but otherwise on condition that the specified document style is a branched workflow style, retrieving different components of the document as a composition of components, each of an independent version and providing the components to a component editor for editing as a new version; however, Mullins teaches an editing system for a user to edit a document in a visualization form such as by inserting or relocating a node within the organizational structure of the document (par. 0020-0021). Mullins teaches different modes where a live mode permits a linear sequence of versioning where the latest version is selected and the forkable mode has separate versioning, i.e., a branched style (pars. 0030; 0032; 0034; 0050).
Mulling teaches retrieving a document containing fragments when a document is opened or needs to be displayed, where the retrieval is subject to any version selection condition contained in the condition component of the fragment reference, subject to any version selection condition contained in that component, where the retrieval may use various forms of fragment version selection logic (fig. 7, step 701-704; par. 0053). Mulling teaches the facility makes the fragment editable in context based on the mode of the fragment reference (par. 0053). Therefore, 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the self-contained and incremental document history allowing linear and branched versioning taught by Vion-Dury, with the document editing system and fragment component editor taught by Mulling, since both were directed to document versioning to keep track of changes in a document, and it would have been obvious to have combined the disclosed elements of linear and branched versioning systems with the document fragment editor, using the methods disclosed in Mulling, in order to achieve predictable results. KSR.

Regarding dependent claims 6-8, claims 6-8 are directed to substantially similar subject matter as claimed in dependent claims 2-4, and are therefore rejected along the same rationale.

Regarding independent claim 9 and dependent claims 10-12, claims 9-12 are directed to the computer program product and instructions for implementing the methods claimed in independent claim 1 and dependent claims 2-4, and are directed to substantially similar subject matter, therefore claims 9-12 are rejected along the same rationale as set forth for claims 1-4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Deepa et al., “An analysis on Version Control Systems” 2020 International Conference on Emerging Trends in Information Technology and Engineering (ic-ETITE), pages 1-9.


Hirschtick et al.	U.S. Pub. No. 2016/0246899 A1	published	August 2016

Reulein et al.		U.S. Pub. No. 2003/0144982 A1	published	July 2003

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amelia Tapp whose telephone number is (571)272-7508. The examiner can normally be reached Monday 10:00am-6:00pm; Wednesday 11:00am-3:00pm; Thursday 11:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.